DETAILED ACTION
	This Office Action is in response to the amendment filed in the After Final Consideration Program Pilot (AFCP 2.0) on June 3, 2022. Claims 1, 2, and 4 - 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed in the After Final Consideration Program Pilot (AFCP 2.0) on June 3, 2022 has been entered and considered. Based on the amendment to the claims to incorporate subject matter indicated as allowable in the previous Office Action to overcome the rejections under 35 U.S.C. 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 11 and 16: The prior art of Lipman et al. (“Conformance Checking of PMI Representation in CAD Model STEP Data Exchange Files”) discloses PMI presentation on a CAD model, reconstructed from a previous or existing model to determine missing information from the PMI of the reconstructed model and Free (U.S. PG Pub 2008/0269942 A1) discloses PMI and geometric dimensioning and tolerance, and identifying model data stored in a database using a search query.
However, none of the references taken either alone or in combination with the prior art of record discloses:

“query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models, wherein the reference CAD model of the one or more existing CAD models is selected as the reference CAD model based on a determination that a threshold percentage of a number of the corresponding geometric characteristics of the reference CAD model is within a threshold percent error of geometric characteristics corresponding to the one or more features of the deficient CAD model, wherein the one or more existing PMI objects comprise:
a PMI reference indicating a particular type of PMI data to use for the missing one or more expected PMI objects, and
a PMI annotation associating the particular type of PMI data to a particular feature of the one or more features not being associated with the missing on or more expected PMI objects of the deficient CAD model”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
June 9, 2022